Citation Nr: 0836595	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  06-01 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
need for aid and attendance of another person. 

2.  Entitlement to special monthly compensation based on 
housebound status.

3.  Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment.

4. Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing.

5. Entitlement to a certificate of eligibility for a special 
home adaptation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from January 1988 to January 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of November 2004.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities consist of 
major depression, evaluated as 50 percent disabling, 
obstructive sleep apnea, evaluated as 50 percent disabling, 
cervical spondylosis with left arm neuropathy and headaches, 
evaluated as 40 percent disabling, left patellar tendonitis, 
assigned a 10 percent rating, right ankle sprain, assigned a 
10 percent rating, tinnitus, assigned a 10 percent rating, 
gastroesophageal reflux disease, assigned a 10 percent 
rating, seborrheic dermatitis, assigned a 10 percent rating, 
sinusitis with allergic rhinitis, rated noncompensable, and 
hypertension, rated noncompensable.  The combined evaluation 
for the veteran's service-connected disabilities is 90 
percent.  He has been found to be entitled to a total 
disability rating based on individual unemployability (TDIU).

2.  The veteran is not blind or in a nursing home and his 
service-connected disabilities do not preclude his ability to 
perform his activities of daily living, and protect himself 
from his environment, without regular assistance from another 
person.

3.  The veteran is not bedridden or substantially confined to 
his premises.  

4.  The veteran's function in his both upper and both lower 
extremities is better than if he were to have amputation with 
prosthesis.  

5.  The veteran is not entitled to compensation for a 
permanent and total disability due to blindness in both eyes 
with 5/200 visual acuity or less, or anatomical loss or loss 
of use of both hands.


CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation based on a 
need for regular aid and attendance have not been met.  38 
U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350, 3.352 
(2007).

2.  Special monthly compensation based on housebound status 
is not warranted. 38 U.S.C.A. §§ 1114(s), (s) (West 2002); 38 
C.F.R. §§ 3.350, 3.352 (2007).

3.  The criteria for financial assistance in the purchase of 
an automobile or other conveyance, or adaptive equipment 
only, have not been met.  38 U.S.C.A. § 3902 (West 2002); 
38 C.F.R. §§ 3.350, 3.808 (2007).  

4. The criteria for assistance in acquiring specially adapted 
housing have not been met. 38 U.S.C.A. §§ 2101(a) (West 
2002); 38 C.F.R. §§ 3.350, 3.809 (2007).

5.  The criteria for entitlement to a special home adaptation 
grant have not been met. 38 U.S.C.A. § 2101(b) (West 2002); 
38 C.F.R. § 3.809a (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In this case the veteran was provided a letter 
in June 2004, with respect to his claims for automobile 
assistance and specially adapted housing, which advised him 
of the evidence necessary to substantiate the claims, and of 
his and VA's respective duties for obtaining different types 
of evidence, and told him to provide any relevant evidence in 
his possession.  In July 2004, a letter containing the same 
information with respect to aid and attendance and housebound 
benefits was provided.  Although he was not provided 
information regarding assigned ratings and effective dates, 
as there are no ratings or effective dates assigned as a 
result of this decision, this omission is harmless error.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Both of 
these letters were provided prior to the initial adjudication 
of his claims.

The veteran's pertinent medical records have been obtained.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence is 
available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected disorder(s) since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examinations were thorough and supported by VA outpatient 
treatment records.  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II. Factual Background

A VA aid and attendance/housebound examination in June 2004 
noted that he complained of neck and low back pain.  He had a 
wide-based gait and ambulated with a cane.  He was 5 feet, 9 
inches tall and weighed 282 pounds.  The diagnoses were 
degenerative disc disease of the cervical and lumbar spine, 
obesity with a BMI of 41.7, and well-controlled diabetes 
mellitus.  His grip strength was 5/5 in the right upper 
extremity and 4-5/5 in the left upper extremity.  He could 
feed himself and could button his clothes most of the time; 
his wife helped him shower and to clean after bowel 
movements.  It was noted that he needed non-skilled help with 
some activities of daily living.  

VA outpatient treatment records dated in October 2004 show 
that the veteran's sensation was intact in the upper and 
lower extremities except for the C7, 8 dermatome pattern.  
Muscle strength in the upper extremities was 5/5 bilaterally.  
In the lower extremities, muscle strength was 5/5 in all 
tested groups except it was 4+/5 in the hip flexors.  In 
November 2004, it was noted that he brought an magnetic 
resonance imaging (MRI) scan report with him which showed 
some spinal stenosis in the cervical spine.  The veteran was 
urged to become more active.  

On VA examinations in November 2004, it was noted that the 
veteran was in a wheelchair and did not want to move.  
However, range of motion in the left knee was from 0 to 140 
degrees without pain, instability, or other abnormality.  
Range of motion in the ankles was from 40 degrees of plantar 
flexion to 20 degrees of dorsiflexion, without pain.  
Sensation was intact.  Examination of the spine noted that 
the veteran complained of numbness and loss of sensation in 
the left upper extremity.  He was able to perform most 
activities of daily living with some help from his wife in 
dressing and bathing.  He had full range of motion with good 
muscle strength in the upper extremities.  

A VA treatment record dated in April 2005 noted that the 
veteran had been appointed state assistant sergeant-at-arms 
for the VFW, and was proud of all the work he did there.  In 
July 2005, he complained of worsening neck and shoulder pain.  
He felt that his manual wheelchair aggravated his shoulders.  
He also had low back pain.  A letter from a VA physician 
received in May 2005 noted that the veteran was dependent on 
a wheelchair, and needed to have access to his home by means 
of an assistance device.  

On VA examinations in June 2005, the veteran was noted to be 
morbidly obese.  He was in a wheelchair.  On examination of 
the joints, poor effort was noted on range of motion of all 
joints.  He stated that he could not move his left arm and 
hand, but findings were otherwise negative, and there was no 
wasting of the musculature present in the arm.  He also had 
very poor range of motion in the lower extremities, although 
he appeared to give very little effort.  The examiner noted 
that the veteran complained throughout the examination of 
poor memory but when tested, his memory was clear and 
accurate for all events over the past year.  X-rays of the 
ankles and knees were unremarkable.  The examiner concluded 
that he had no functional deficits, and that his multiple 
complaints were inconsistent with the physical examination.  
The examiner speculated thought his longstanding dependence 
on pain medication may have something to do with his 
symptoms.  The reported paralysis of the left side the 
examiner thought was more likely related to mental health 
issues.    

In July 2005, the veteran complained of worsening neck, 
shoulder, and back pain.  He had a new wheelchair, but felt 
that the manual wheelchair may be aggravating his shoulder 
pain.  On examination, he had restricted range of motion in 
the cervical spine.  He was able to abduct the right shoulder 
to 150 degrees, and the left shoulder to 160 degrees.  Muscle 
testing in the upper extremities showed finger abduction and 
elbow flexion were reduced to 4+/5.  Wrist extension and 
shoulder abduction were 4/5.  Elbow extension was 3+/5.  In 
the lower extremities, there was full range of motion.  His 
gait was wobbly and unstable.  Strength in the right lower 
extremities was 5/5.  In the left lower extremities, strength 
was normal except for 4+/5 in the hip flexors and 4/5 in the 
knee extensors and flexors.  X-rays showed apparent fusion of 
C6-7, with mild encroachment of the neural foramina at C6-7.  

In September 2005, it was noted that the veteran had been 
found eligible for homemaker services of light housekeeping, 
based on interference with one or more activities of daily 
living.  However, it was not indicated that this impairment 
must be or was due to service-connected disabilities.  

In November 2005, it was note that the veteran had chronic 
neck and aback pain with C5-7 fusion and possible 
radiculopathy of C6 on the right.  On examination, he looked 
like he had lost weight.  He had full range of motion in the 
upper and lower extremities, with guarded gait.  There was no 
atrophy of the upper or lower extremities.  Muscle strength 
was 5/5 in all upper and lower extremities.  He had no focal 
neurological defects.  He had really good strength, which had 
improved from the previous visit.  He wanted electric 
mobility, but the examiner was fearful that it would worsen 
his already reconditioned status.  He wanted the veteran to 
walk more.  He noted that the veteran really moved well for 
the amount of pain he had, and that if the veteran was not 
very active, he would anticipate more muscle atrophy.  

III.  Other Common Elements

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  In evaluating the 
veteran's claim, if the evidence supports the claim or is in 
relative equipoise, the veteran prevails; only if a fair 
preponderance of the evidence is against the claim is the 
claim denied.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 
(1990).  

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The veteran's service-connected disabilities consist of major 
depression, evaluated as 50 percent disabling, obstructive 
sleep apnea, evaluated as 50 percent disabling, cervical 
spondylosis with left arm neuropathy and headaches, evaluated 
as 40 percent disabling, left patellar tendonitis, assigned a 
10 percent rating, right ankle sprain, assigned a 10 percent 
rating, tinnitus, assigned a 10 percent rating, 
gastroesophageal reflux disease, assigned a 10 percent 
rating, seborrheic dermatitis, assigned a 10 percent rating, 
sinusitis with allergic rhinitis, rated noncompensable, and 
hypertension, rated noncompensable.  The combined evaluation 
for the veteran's service-connected disabilities is 90 
percent.  He has been found to be entitled to a total 
disability rating based on individual unemployability (TDIU).  

Because entitlement to the benefits at issue in this decision 
must be established on the basis of service-connected 
disabilities alone, it is worth noting that the veteran also 
has numerous other medical conditions for which service 
connection is not in effect.  These include a number of 
disabilities, for which service connection has been denied.  
Service connection for a right knee condition was denied by 
the RO in June 1997.  Claims of service connection for a left 
ankle disability, lumbar strain, and fatigue due to an 
undiagnosed illness were denied in a Board decision dated in 
December 1998.  An October 2005 rating decision denied 
service connection for memory loss due to medication, and for 
achy joints memory loss, left-sided numbness, and total 
paralysis, due to undiagnosed illness.  These decisions are 
all final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002).   

IV.  Special Monthly Compensation 

Aid and Attendance

Special monthly compensation is payable to a veteran whose 
service-connected disabilities leave him/her so helpless as 
to be in need of regular aid and attendance.  38 U.S.C.A. § 
1114; 38 C.F.R. § 3.350.  In order to establish entitlement 
to special monthly compensation based on the need for regular 
aid and attendance, the claimant must be a patient in a 
nursing home on account of mental or physical incapacity; or 
be blind or so nearly blind as to have corrected visual 
acuity in both eyes of 5/200 or less or concentric 
contraction of the visual field to 5 degrees or less; or have 
a factual need for regular aid and attendance of another 
person, due to service-connected disabilities.  38 U.S.C.A. § 
1114(l); 38 C.F.R. § 3.350(b)(3).  The veteran is not in a 
nursing home nor does he have a service-connected visual 
disability.  Accordingly, it must be determined whether he 
has a factual need for aid and attendance.

Determinations as to the factual need for aid and attendance 
must be based on actual requirements of personal assistance 
from others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress self or to keep self ordinarily clean and 
presentable, frequent need to adjust prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid, inability to feed self through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care and 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a).  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made; the particular 
personal functions, which the claimant is unable to perform, 
should be considered in connection with the condition as a 
whole, and the need for aid and attendance must only be 
regular, not constant.  Id. 

The veteran states that he takes 35 medications, including 
morphine every 8 hours, which makes it impossible for him to 
function without assistance.  On an aid and attendance 
examination in June 2004, reportedly, he could feed himself 
and could button his clothes most of the time; his wife 
helped him shower and to clean after bowel movements.  It was 
noted that he needed non-skilled help with some activities of 
daily living.  In September 2005, he was noted to be 
receiving VA homemaker services.  However, although the 
criteria require interference with one or more activities of 
daily living, the record does not indicate that a service-
connected disability was involved.  In this case, the 
evidence does not indicate that the veteran's service-
connected disabilities are so disabling as to require the aid 
and assistance of another person.  

In this regard, despite the veteran's complaints of pain and 
inability to move his shoulder, no atrophy has been shown, 
and strength has been normal to mildly decreased.  Although 
on the VA examination in June 2005, the veteran's symptoms 
were thought to be possibly due to his depression or 
medication dependence, in July 2005, the symptoms were no 
longer present.  Rather than the paralysis complained of the 
previous month, he was able to abduct the left shoulder to 
160 degrees, and strength in the upper extremity was only 
mildly diminished.  In November 2005, strength was normal.  
As to the lower extremities, although he uses a wheelchair, 
there is no medical evidence indicating this is due to any of 
his service-connected disabilities; his only service-
connected disabilities of the lower extremities are his left 
knee and right ankle conditions, both of which are minimally 
symptomatic.  Moreover, no atrophy has been shown in the 
upper or lower extremities.  Although he was noted to be 
deconditioned in November 2005, the doctor indicated that 
more atrophy would be expected if he was not very active.  

Moreover, the veteran's memory was clear and accurate on the 
VA examination in June 2005, and, although a dependence of 
prescription pain-killers has been noted, there is no medical 
evidence that this results in a need for aid and attendance.  
In sum, the medical evidence establishes that the veteran 
does not have a need for the regular aid and attendance of 
another person, due to his service-connected disabilities.  
The preponderance of the evidence is against the claim 
special monthly compensation based on the need for aid and 
attendance, the benefit-of-the-doubt does not apply, and the 
claim must be denied.  See 38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Housebound Status

Special monthly compensation under 38 U.S.C.A. § 1114(s) is 
also payable when the veteran is permanently housebound by 
reason of service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a direct result of a service-connected disability to his 
or her dwelling and the immediate premise or, if 
institutionalized, to the ward or clinic areas and it is 
reasonably certain that the disability or disabilities and 
resulting confinement will continue throughout his or her 
lifetime. 38 C.F.R. § 3.350(i)(2).

The veteran states that he can only walk one-half block, with 
the assistance of a cane, without stopping.  However, he has 
not been shown to be housebound, due to service-connected 
disabilities.  On the VA examination for housebound status in 
June 2004, the veteran reported he could go the mailbox 
daily, go to his medical appointments, and go to veterans' 
meetings once a month.  However the diagnoses were 
degenerative disc disease of the cervical and lumbar spine, 
obesity with a BMI of 41.7, and diabetes mellitus; of these, 
the only service-connected condition is degenerative disc 
disease of the cervical spine.  Moreover, a VA treatment 
record dated in April 2005 noted that the veteran had been 
appointed state assistance sergeant-at-arms for the VFW, and 
was proud of all the work he did there.  This involvement 
indicates that the veteran is not substantially confined to 
his home.  

The medical evidence does not indicate that the veteran is 
confined to home (except for presenting at medical 
appointments) due to service-connected disabilities.  The 
veteran is not qualified to provide the medical nexus between 
his disabilities and the perceived needs.  Howell v. 
Nicholson, 19 Vet. App. 535 (2006).  Thus, the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C. § 5107(b); see Ortiz, supra; Gilbert, supra.  

V.  Automobile or Other Conveyance and Adaptive Equipment

A veteran is eligible for financial assistance in acquiring 
an automobile or other conveyance and adaptive equipment, if 
certain disability requirements are met, due to service-
connected disability.  38 U.S.C.A. §§ 3901(1)(A); 3902.  In 
order to qualify for financial assistance in the purchase of 
an automobile, a veteran must have, as a result of service-
connected disability, loss or permanent loss of use of one or 
both feet; loss or permanent loss of use of one or both 
hands; or permanent impairment of vision of both eyes to a 
specified degree.  38 U.S.C.A. § 3901(1)(A); 38 C.F.R. 
§ 3.808(b).  

Loss of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance, propulsion, etc., in the case of the foot, could be 
accomplished equally well by an amputation stump with 
prosthesis; for example: 
(a) Extremely unfavorable complete ankylosis of the knee, or 
complete ankylosis of two major joints of an extremity, or 
shortening of the lower extremity of 3\1/2\ inches or more, 
will constitute loss of use of the hand or foot involved. 
(b) Complete paralysis of the external popliteal nerve 
(common peroneal) and consequent footdrop, accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve, will be taken as loss of 
use of the foot.  38 C.F.R. § 3.350(a)(2).  

The medical evidence does now show loss of use of either 
upper or lower extremities due to service-connected 
disabilities.  In June 2004, grip strength was 5/5 in the 
right hand and 4-5/5 in the left hand, and subsequent 
examinations have not shown more limited grip strength than 
that.  He can feed himself.  Muscle strength has been noted 
to be good.  Thus, his remaining function substantially 
exceeds an amputation stump at the site of election, below 
elbow, with use of a suitable prosthetic appliance.  

In addition, loss of use of a foot has not been shown to have 
resulted from service-connected disabilities.  Little to no 
decrease in strength in the lower extremities has been shown.  
In this regard, all lower extremity muscles were 5/5 on 
testing in July 2005 except left hip flexors, which were 4+, 
and left knee extensors and flexors, which were 4/5.  His 
gait was noted to be wobbly and unsteady.  However, in 
November 2005, strength in all lower extremity muscles was 
5/5.  It was noted that he had good strength which had 
improved from the last visit.  The veteran wanted electric 
mobility, which the physician thought would make his already 
present deconditioning worse, and the doctor recommended that 
he walk more.  Moreover, there is no indication that the 
limitations that are present are due to his service-connected 
disabilities.  In this regard, no significant impairment 
resulting from his service-connected left knee or right ankle 
condition has been shown, nor have his lower extremity 
complaints been medically attributed to his cervical spine 
complaints.  Thus, his remaining function has not been shown 
to be equivalent to amputation, in particular when only the 
service-connected disabilities are considered.  

The evidence establishes that he does not have loss of use of 
one hand or one foot; therefore, the preponderance of the 
evidence is against the claim for financial assistance in the 
purchase of an automobile or other conveyance.  For adaptive 
equipment only, there must be ankylosis of a lower extremity, 
which has not been suggested in this case.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not for application, and this 
claim must be denied.  38 U.S.C. § 5107(b); see Ortiz, supra; 
Gilbert, supra.  

VI.  Specially Adapted Housing or Special Home Adaptation 
Grant

To warrant the issuance of a certificate of eligibility for 
assistance in acquiring specially adapted housing, the 
evidence must establish permanent and total service-connected 
disability due to: 1) the loss, or loss of use, of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or 2) blindness in 
both eyes, having only light perception, plus the loss of use 
of one lower extremity; or 3) the loss, or loss of use, of 
one lower extremity together with the residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or 4) the loss, or 
loss of use, of one lower extremity together with the loss, 
or loss of use, one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair.  
38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 (2007).  
The term "preclude locomotion" is defined as the necessity 
for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible. 38 
C.F.R. § 3.809(d) (2007).

As discussed above, the veteran does not have loss of use of 
a lower extremity, due to a service-connected disability.  He 
is not blind.  Moreover, although he uses a wheelchair, he 
has been medically advised to walk more, and, in any event, 
loss of use of a lower extremity must first be shown.  
Because the veteran does not meet the specified criteria, his 
claim must be denied.

A certificate of eligibility for financial assistance in 
acquiring necessary special home adaptations may be issued to 
a veteran with requisite service who is entitled to VA 
compensation for a permanent and total service-connected 
disability, if, (a) the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809; and had 
not previously received assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a); and (b) the 
veteran is entitled to compensation for permanent and total 
disability which is (1) due to blindness in both eyes with 
5/200 visual acuity or less, or (2) includes the anatomical 
loss or loss of use of both hands.  This assistance will not 
be available to any veteran more than once. 38 U.S.C.A. § 
2101(b); 38 C.F.R. § 3.809a.

The veteran has not asserted, nor do the records show, 
service connected blindness in both eyes with 5/200 visual 
acuity or less or service connected anatomical loss of both 
hands.  As discussed above, he does not have loss of use of 
both hands.  In the absence of the specified service-
connected disabilities as required above, Congress has not 
authorized VA to provide financial assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a), or a 
special home adaptation grant under 38 U.S.C.A. § 2101(b).  
Under these circumstances, the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz, supra; Gilbert, supra.  


ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance is denied.

Entitlement to special monthly compensation based on 
housebound status is denied.

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance, or adaptive equipment only, 
is denied.  

Entitlement to a certificate of eligibility for specially 
adapted housing is denied.

Entitlement to a certificate of eligibility for a special 
home adaptation grant is denied. 



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


